 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3

 4    TIYACTE HARRIS,                                 Case No. 2:16-cv-02891-APG-DJA
 5                       Petitioner,                  ORDER
 6           v.
 7    NATALIE WOOD, et al.,
 8                       Respondents.
 9

10          Petitioner Tiyacte Harris has filed a counseled second amended protective petition for a

11   writ of habeas corpus under 28 U.S.C. § 2254 (ECF No. 24) and a motion for leave to file a third

12   amended petition (ECF No. 25). The respondents do not oppose the motion. ECF No. 26

13          IT IS ORDERED that Harris’s motion for leave to file a third amended petition (ECF No.

14   25) is GRANTED. Harris will have up to and including October 28, 2019, to file a third

15   amended petition.

16          IT FURTHER IS ORDERED that the respondents need not respond to the second

17   amended protective petition (ECF No. 24).

18          IT FURTHER IS ORDERED that the schedule for filing an answer or motion to dismiss

19   and subsequent briefing in the order dated July 29, 2019 (ECF No. 22) will apply upon the filing

20   of the third amended petition.

21          DATED: August 19, 2019.
22                                                              ______________________________
                                                                ANDREW P. GORDON
23                                                              United States District Judge
24

25

26

27

28
                                                      1
